Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 1 of 30 PageID #: 2565




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


 WINSTON GREY BRAKEALL,                              4:16-CV-04057-KES

                          Plaintiff,

             vs.                                ORDER DENYING PLAINTIFF’S
                                              MOTION FOR RECONSIDERATION
 DERRICK BIEBER, Unit Manager at               AND GRANTING DEFENDANTS’
 SDSP, in his individual capacity; RYAN        THIRD MOTION FOR SUMMARY
 VANDERAA, SDDOC Employee at                           JUDGMENT
 SDSP, JPA, and/or Unit C, in his
 individual capacity; WILLIAM ALLEN,
 Correctional Officer with the Rank of
 Corporal at SDSP, in his individual
 capacity; LT. KURTIS BROWN, SDDOC
 Employee at SDSP, JPA, and/or Unit C,
 in his individual capacity; MAJOR
 STEVE BAKER, SDDOC employee
 employed at SDSP, JPA, and/or Unit C,
 in his individual capacity; and LT.
 CHAD ROTERT, SDDOC employee
 employed at SDSP, JPA, and/or Unit C,
 in his individual capacity,

                          Defendants.


      Plaintiff, Winston Grey Brakeall, filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 1. This court granted Brakeall’s motion to amend to

add the new defendants Ryan VanDeraa, Lieutenant Kurtis Brown, 1 Major

Steve Baker, and Lt. Chad Rotert (collectively referred to in this order as



1Brakeall originally added the defendant “Lt. R. Brown” and defendants
notified this court that his actual name is Kurtis Brown. Docket 216 ¶ 73. The
court will refer to this defendant as Lt. Kurtis Brown.
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 2 of 30 PageID #: 2566




“defendants”). Docket 141 at 2. Pending before this court are Brakeall’s motion

for reconsideration (Docket 265) and defendants’ third motion for summary

judgment (Docket 210).

I.    Motion for Reconsideration

      Brakeall moves this court to reconsider its previous denial of his motion

for reconsideration (Docket 262). Docket 265. This court denied Brakeall’s

motion for reconsideration (Docket 262) because he had “not shown with clear

and convincing evidence that defendants engaged in fraud or

misrepresentation” and he was not prevented from litigating his claim. Docket

262 at 3-4.

      In his most recent motion, Brakeall again argues that previous

defendants Kaemingk, Dooley, Young, Meirose, and remaining defendants

Bieber and Allen used false statements to conclude that there was no

mandatory overtime. Docket 265 at 1. Brakeall claims that the requested

documents (regarding the use of overtime and staffing) “would have shown the

impact of both the lack of officers and the overwork required to maintain

minimal functionality in the prisons, were withheld, either through a claim of

non-existence or claimed security risk if the requested material were provided

to an inmate.” Id. at 2. He asks that “he be allowed limited discovery

specifically related to the use of overtime and staffing” and has filed a

supplement with the questions he seeks to ask. Id.; see Docket 266.

      Rule 60(b) authorizes a court to relieve a party from a final judgment

under the following circumstances:
                                            2
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 3 of 30 PageID #: 2567




      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence that, with a reasonable diligence, could not
      have been discovered in time to move for a new trial under Rule
      59(b); (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party; (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has been
      reversed or vacated; or applying it prospectively is no longer
      equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Here, Brakeall reargues why he needs more discovery

regarding overtime and staffing. Docket 265. He does not present new evidence

that was not already considered by this court in its earlier orders on summary

judgment and denial of his motion for reconsideration. Dockets 196, 262.

Brakeall’s entire motion seeks to relitigate why he needs further discovery.

Docket 265.

      Rule 60(b) motions cannot be used “to ‘tender new legal theories’ ” or to

reargue “ ‘on the merits.’ ” Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716, 721

(8th Cir. 2010) (quoting Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414

(8th Cir. 1988) (first quoted material); Broadway v. Norris, 193 F.3d 987, 990

(8th Cir. 1999) (second quoted material)). The only potentially applicable

circumstance here is “any other reason that justifies relief.” Fed. R. Civ. P.

60(b)(6). But to obtain relief under Rule 60(b)(6), a party must show that

“exceptional circumstances . . . denied the moving party a full and fair

opportunity to litigate his claim and . . . prevented the moving party from

receiving adequate redress.” Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir.

2005) (citation omitted). Because Brakeall cannot use a motion for

reconsideration to reargue his claims on the merits and has had a fair
                                            3
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 4 of 30 PageID #: 2568




opportunity to litigate his claims (in his opposition to summary judgment and a

previous motion for reconsideration on this very issue), his motion for

reconsideration (Docket 265) is denied.

II.   Defendants’ Third Motion for Summary Judgment

      A.   Factual Background 2

      Viewing the evidence in the light most favorable to Brakeall, as the

non-moving party, the facts are:

      Brakeall was taken into custody after a parole violation on November 4,

2014, and was transferred to East Hall at the Jameson Prison Annex (JPA) in

the South Dakota State Penitentiary (SDSP). Docket 40 ¶¶ 16, 18. 3 Brakeall is

a “giant, high-profile sex offender[.]” Docket 251 ¶ 37. He claims that other

prisoners call him “Chomzilla” derived from “child molester” and “Godzilla” that

references his physical size of being 6 feet, 9 inches tall and 330 pounds.

Docket 1 ¶¶ 29, 54.

      Brakeall’s original complaint focuses on three assaults: December 13,

2014, February 1, 2016, and February 2, 2016. Docket 1 ¶ 23, 43, 45, 100.




2 Because defendants move for summary judgment, the court recites the facts
in the light most favorable to Brakeall. Where the facts are disputed, both
parties’ averments are included. Under Local Civil Rule 56.1(D), “All material
facts set forth in the movant’s statement of material facts will be deemed to be
admitted unless controverted by the opposing party’s response to the moving
party’s statement of material facts.”
3 Brakeall includes by reference his first and second statements of disputed

material facts. See Docket 251 ¶ 100. His third statement of disputed facts
does not reference the factual background about February 2016 assaults
which is necessary for understanding the current issues before the court.
Thus, the court has pulled facts from Brakeall’s complaints when necessary.
                                            4
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 5 of 30 PageID #: 2569




Brakeall claims that in January 2016, two inmates told him that other

prisoners planned to attack him to “make their bones.” Docket 1 ¶ 37. Brakeall

told Officer Bieber about the threats and Bieber said he would “look into it.” Id.

¶ 38. On February 1, 2016, Brakeall was assaulted in the recreation room. Id.

¶ 41. The attack did not stop until the assailants left on their own accord.

Docket 40 ¶ 47. Defendants contend that after the February 1, 2016 assault a

violation report was prepared. Docket 216 ¶ 42. The assailants were sanctioned

with a fine and sentenced to serve sixty days in a disciplinary unit (where they

remained until June 13, 2017). Id. Additionally, a separation order was issued

between the assailants and Brakeall (“meaning the inmates will no longer be

housed at the same prison facility as Brakeall”). Id. At the time of the assault,

neither of the assailants were identified as being gang members. Id. ¶ 91.

Defendants claim that “it is highly unlikely that the assault on Brakeall in

February 2016 was gang related. . . . [because] it would have been highly

unlikely that members of different gangs would coordinate a ‘gang hit’ on an

inmate.” Id. ¶ 94. 4

      After dinner on February 1, 2016, inmate George Dominguez told

Brakeall that the gangs in East Hall wanted him out of East Hall and that he

would be attacked if he went to recreation. Docket 40 ¶ 92. On February 2,

2016, Brakeall went to recreation. Id. ¶ 97. That day, there were four




4In 2017, one the of the assailants was validated as a member of the TBZ gang
and in 2018 the other assailant was validated as a member of the Gangster
Disciples. Docket 216 ¶¶ 92, 93.
                                          5
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 6 of 30 PageID #: 2570




correctional officers supervising over 200 inmates and parolees in the

recreation building. Id. ¶ 99. Dominguez approached Brakeall. Id. ¶ 100.

Brakeall thought Dominguez was going to deliver an additional or more specific

warning from a prison gang, but instead struck Brakeall in the throat with his

forearm. Id. The strike raised a lump on the corner of his jaw and bruised his

throat. Id. Brakeall went to the card room, found two officers there, and told

them that Dominguez had assaulted him. Id. ¶ 102. The officers told Brakeall

to wait at the gate. Id. When Brakeall went to the gate, Dominguez approached

and began circling Brakeall. Id. ¶ 103. Officers arrived at the gate, handcuffed

Dominguez, and removed him from the recreation building. Id. ¶ 104.

            1.   Alleged Involvement of Lt. Kurtis Brown

      Defendants claim that in 2016, Brown was serving as a Lieutenant. Docket

216 ¶¶ 73-74. Brakeall claims that he spoke to Brown “several times in the

December 2015-February 2016 time frame about being removed from East Hall

because he was repeatedly threatened by inmates he did not know, who[] he

believed to be gang affiliated.” Docket 251 ¶ 74. Brown does not recall Brakeall

requesting protection from gang violence and asserts that even if he had this

would not give Brown notice that Brakeall was actually in danger of gang

violence. Docket 216 ¶¶ 75, 76. Brakeall alleges that he reminded Brown of the

2014 assault and that after the February 1, 2016 assault, Brown saw him

“covered in his own blood and sent [Brakeall] directly back to his original cell

after returning from the trauma center, [Brown] apparently continued to believe

there was no risk of gang violence.” Docket 251 ¶ 76. Brakeall claims that Brown
                                           6
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 7 of 30 PageID #: 2571




“refus[ed] to remove the plaintiff from East [H]all before or after the vicious

February 1, 2016 beating” and that he failed to investigate the assault. Id. ¶ 24.

Brakeall claims that Brown also refused to provide him with protective custody.

Id.

      Brown wrote the disciplinary report after he viewed the video of Brakeall

being assaulted on February 1, 2016 and claims that this was the extent of his

involvement in the matter. Docket 216 ¶ 80. Brakeall claims that after he was

assaulted on February 2, 2016, that Brown “did not believe there was reason to

send the plaintiff to medical, much less to protective custody.” Docket 251 ¶ 76.

            2.   Alleged Involvement of Major Chad Rotert

      Brakeall claims that Rotert had seen him and heard about him multiple

times and has “seen numerous kites concerning him.” Id. ¶ 37. Defendants

contend that Rotert supervises the Special Investigations Unit (SUI) and that

Rotert viewed the video of the February 1, 2016 assault on Brakeall. Docket

216 ¶¶ 36, 38. The assault lasted seventeen seconds and Rotert was asked to

make a copy of the video. Id. ¶¶ 38, 40. This was his “only involvement in this

matter prior to this lawsuit being filed.” Id. ¶ 40. Rotert was not assigned to

conduct an investigation on the matter because the assailants were

“immediately identified, and the assault did not appear to rise to the level of a

felony assault, there was no need for SIU to conduct an investigation.” Id. ¶ 41.

Brakeall claims that Rotert was responsible for investigating the February 1,

2016 assault and for taking a statement from him, the witnesses, and



                                            7
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 8 of 30 PageID #: 2572




assailants. Docket 251 ¶ 40. He also alleges that Rotert failed to refer the crime

to the Division of Criminal Investigation (DCI). Id.

            3.   Alleged Involvement of Lieutenant Ryan VanDeraa

      Defendants claim that in 2016, VanDeraa was serving as a Lieutenant.

Docket 216 ¶ 83. Brakeall claims that VanDeraa took him to health services

after the February 1, 2016, assault and that they discussed filing charges

against the assailants. Docket 251 ¶ 84. “VanDeraa also failed to follow the

protective custody policy when it was objectively obvious that the plaintiff was

at severe threat in the facility and he did not remove him East Hall.” Id. ¶ 84.

VanDeraa claims that his action of walking Brakeall to health services and

sending an email about the assault was the extent of his involvement because

the assailants had been identified. Docket 216 ¶¶ 86, 87. 5

            4.   Alleged Involvement of Major Steve Baker

      Brakeall alleges that Baker was aware that he is a “passive, high-risk

individual who was the subject of decades of harassment. Major Baker was

responsible for training his staff in adherence to the law and DOC policy.” Docket

251 ¶ 69. In 2016, Baker was a Major and was responsible for the Special

Investigations Unit (SIU). Docket 216 ¶ 69. Baker claims that after he heard that

Brakeall had been assaulted on February 1, 2016, he requested a copy of the

surveillance video. Id. ¶ 70. Baker did not believe the assault rose to the level of




5 The email stated that Brakeall was assaulted in the recreation building and
“[h]ealth services was not able to stop his nose from bleeding so he was sent to
the ER.” Docket 216 ¶ 86.
                                            8
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 9 of 30 PageID #: 2573




a felony needing further investigation and that it could be handled through the

prison’s disciplinary committee. Id. ¶¶ 71, 72.

      Brakeall claims that “Major Baker received a kite from a confidential

informant regarding the plaintiff being a target[] . . . and left the plaintiff in the

same East Hall cell for fifteen days following the assaults.” Docket 251 ¶ 42. He

claims that Baker did not speak to him or to any of the witnesses of the February

1st assault and that there were no photographs taken of his injuries. Id. ¶ 71.

Brakeall claims that “to the best of [his] knowledge, nothing was done to

investigate the cause of the assaults to determine the likelihood of further

violence.” Id.

      B.   Legal Standard

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet this

burden by presenting evidence that there is no dispute of material fact or by

showing that the nonmoving party has not presented evidence to support an

element of its case on which it bears the ultimate burden of proof. Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he

nonmoving party may not rest on mere allegations or denials, but must

demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th

Cir. 2005) (internal quotation omitted). The underlying substantive law



                                             9
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 10 of 30 PageID #: 2574




 identifies which facts are “material” for purposes of a motion for summary

 judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       “Only disputes over facts that might affect the outcome of the suit under

 the governing law will properly preclude the entry of summary judgment.

 Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

 “[T]he mere existence of some alleged factual dispute between the parties will

 not defeat an otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material fact.” Id. at 247-48

 (emphasis omitted).

       Essentially, the availability of summary judgment turns on whether a

 proper jury question is presented: “The inquiry performed is the threshold

 inquiry of determining whether there is the need for a trial—whether, in other

 words, there are any genuine factual issues that properly can be resolved . . .

 in favor of either party.” Id. at 250. Prisoners who proceed pro se are entitled to

 the benefit of liberal construction at the pleading stage. Quam v. Minnehaha

 Cty. Jail, 821 F.2d 522, 522 (8th Cir. 1987). Nonetheless, the summary

 judgment standard set forth in Rule 56 of the Federal Rules of Civil Procedure

 remains applicable to prisoners proceeding pro se. Id. The district court is not

 required to “plumb the record in order to find a genuine issue of material fact.”

 Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 260 (8th Cir. 1996).

       Courts must remain sensitive, however, “to the special problems faced by

 prisoners attempting to proceed pro se in vindicating their constitutional

 rights, and [the Eighth Circuit does] not approve summary dismissal of such
                                            10
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 11 of 30 PageID #: 2575




 pro se claims without regard for these special problems.” Nickens v. White, 622

 F.2d 967, 971 (8th Cir. 1980). “[W]hen dealing with summary judgment

 procedures technical rigor is inappropriate where . . . uninformed prisoners are

 involved.” Ross v. Franzen, 777 F.2d 1216, 1219 (7th Cir. 1985).

       C.   Legal Analysis

              1.   Official Capacity Claims

       Brakeall sues Rotert, VanDeraa, Baker, and Brown in their individual

 and official capacities and claims that they are employees of the South Dakota

 Department of Corrections. Docket 149 at 1. The Supreme Court has stated, “a

 suit against a state official in his or her official capacity is not a suit against

 the official but rather is a suit against the official’s office.” Will v. Mich. Dep’t of

 State Police, 491 U.S. 58, 71 (1989) (citing Brandon v. Holt, 469 U.S. 464, 471

 (1985)). Brakeall seeks monetary damages. Docket 149 at 5-6. The Eleventh

 Amendment generally acts as a bar to suits against a state for money damages

 unless the state has waived its sovereign immunity. Will, 491 U.S. at 66. But

 when an official capacity claim is asserted for injunctive relief against a state

 officer, the defense of qualified immunity does not apply. See Pearson v.

 Callahan, 555 U.S. 223, 242-43 (2009). Because the state of South Dakota has

 not waived its sovereign immunity and because Brakeall seeks monetary

 damages, defendants are entitled to judgment as a matter of law on the claims

 against defendants in their official capacities for monetary damages.




                                               11
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 12 of 30 PageID #: 2576




              2.   Individual Capacity Claims

       Defendants argue that they are entitled to qualified immunity and

 judgment as a matter of law because their actions have not amounted to

 constitutional violations. Docket 211 at 4. To determine whether a government

 official is entitled to qualified immunity the court asks: (1) whether the facts

 alleged, viewed in the light most favorable to plaintiff, demonstrate the official’s

 conduct violated a constitutional right, and (2) whether the constitutional right

 was clearly established at the time of the alleged misconduct. Saucier v. Katz,

 533 U.S. 194, 201 (2001). The court may address the elements in any order

 and if either of the elements is not met, then the official is entitled to qualified

 immunity. Pearson v. Callahan, 555 U.S. 223, 236 (2009). The court will view

 the facts alleged in the light most favorable to Brakeall and determine whether

 he has demonstrated a genuine issue of material fact that defendants have

 violated a constitutional right.

                    a.   Prison Conditions

       Defendants move for summary judgment on Brakeall’s prison condition

 claim because this court has recently held that Brakeall failed to present facts

 that the alleged understaffing and overtime work had caused an increase in

 violence, thus there was not genuine issue as to whether the conditions of

 confinement were a denial of the minimal civilized measure of life’s

 necessities. 6 Docket 196 at 20. Defendants ask that this court apply this ruling


 6The court relied on an inmate-on-inmate incident report that covered January
 2014 to December 2016. Docket 125-2. The inmate-on-inmate report
                                        12
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 13 of 30 PageID #: 2577




 to Brakeall’s prison conditions claim against Baker, Rotert, VanDeraa, and

 Brown. Docket 211 at 6.

       Brakeall claims that although defendants’ reports of violence from 2014

 to 2016 are consistent, defendants have failed to produce a longer baseline to

 show what incidents were reported before or after that timeline. Docket 250 at

 10. Brakeall argues that he has “been denied discovery and is unable to depose

 staff to prove his contention that the prison is understaffed; the defendants

 provided false statements in their affidavits to support their claims of proper

 staffing.” Docket 250 at 12.

       “The nonmoving party may not rest on mere allegations or denials, but

 must demonstrate on the record the existence of specific facts which create a

 genuine issue for trial.” Mosley, 415 F.3d at 910 (internal quotation omitted).

 Because Brakeall has not alleged additional facts to show that there is a

 genuine issue of material fact that he was subjected to a denial of life’s minimal

 necessities, defendants’ motion for summary judgment is granted based on

 qualified immunity on Brakeall’s prison condition claim against Baker,

 VanDeraa, Brown, and Rotert.




 submitted by defendants alleges that the number of assaults with serious
 injury totaled 15 in 2014, 9 in 2015, and 15 in 2016. See id. at 1-2.
 Defendants further allege the total number of assaults without serious injury
 was 98 in 2014, 82 in 2015, and 84 in 2016. Id. And the fights without serious
 injury totaled 100 in 2014, 90 in 2015, and 92 in 2016. Id.
                                           13
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 14 of 30 PageID #: 2578




                    b.   Failure to Protect

                           (1).   Failure to Exhaust Administrative Remedies

       Defendants assert that Brakeall has not exhausted his administrative

 remedies regarding his failure to protect claims against Rotert, Baker, Brown,

 and VanDeraa. Docket 211 at 12. Defendants claim that Brakeall’s Internal

 Resolution Request (IRR) did not “allege that he was being threatened or in

 danger. . . . [and that] [h]e does not name any staff member other than

 Meirose.” Id. at 13. “Because he did not grieve his allegations against

 VanDeraa, Rotert, Brown or Baker he did not give the DOC an opportunity to

 resolve the issues through the administrative process.” Id. at 13. The IRR

 Brakeall submitted only requested that criminal charges be filed against those

 who assaulted him, staffing levels be increased, and the parole detainees be

 housed in a separate unit. Id. at 13. Brakeall claims he submitted

 administrative remedy #13003 that “describ[ed] all three assaults and

 discuss[ed] the threats and theft endured throughout 2014 to 2016.” Docket

 250 at 13; see Docket 1-1 at 2. 7

       The Prison Litigation Reform Act (PLRA) provides that an inmate must

 exhaust all available administrative remedies before bringing an action with

 respect to prison conditions under either § 1983 or any other federal law. 42

 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 (2001). This mandatory

 exhaustion requirement applies broadly to “all inmate suits about prison life,


 7On February 4, 2016, a DOC employee “B. Knutson” received IRR 13003 that
 Brakeall is referencing.
                                       14
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 15 of 30 PageID #: 2579




 whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

 U.S. 516, 532 (2002); see also Jones v. Bock, 549 U.S. 199, 21l (2007) (“There

 is no question that exhaustion is mandatory under the PLRA and that

 unexhausted claims cannot be brought in [federal] court.”). The PLRA requires

 “immediate dismissal” of all unexhausted claims. Gibson v. Weber, 431 F.3d

 339, 341 (8th Cir. 2005).

       Before filing this action, Brakeall was required to fully and properly

 exhaust his administrative remedies as to each claim in the complaint. See

 Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003). In order to properly

 exhaust administrative remedies, Brakeall must comply with the prison’s

 procedures. Woodford v. Ngo, 548 U.S. 81, 102 (2006) (“[P]roper exhaustion”

 under the PLRA requires prisoners to comply with the prison’s deadlines and

 procedures.). “The level of detail necessary in a grievance to comply with the

 grievance procedures will vary from system to system and claim to claim, but it

 is the prison’s requirements, and not the PLRA, that define the boundaries of

 proper exhaustion.” Jones, 549 U.S. at 218.

           This court has already held that Brakeall has exhausted his

 administrative remedies against prison officials even when he did not

 specifically name the defendants because the DOC policy and forms do not

 require the specific name of the individuals. Docket 196 at 21-25. Here,

 Brakeall’s reprinted DOC informal and formal resolution forms did not state

 that he must request a remedy from a specific person. Because Brakeall
                                           15
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 16 of 30 PageID #: 2580




 addresses the assaults and the remedies he was seeking after the assaults, the

 court finds that Brakeall has exhausted his administrative remedies for his

 claims against Rotert, VanDeraa, Baker, and Brown.

                          (2).   Failure to Protect Legal Analysis

       Brakeall alleges that defendants “failed to protect [him] while he was on

 parole and housed in maximum/high[-]medium prison general population and

 were deliberately indifferent to known threats and [his] status as a ‘high-risk’

 parolee[.]” Docket 149 at 5. For the latter two assaults (February 1 and 2,

 2016), Brakeall was a pretrial detainee. This part of his claim is analyzed under

 the Fourteenth Amendment. Hartsfield v. Colburn, 371 F.3d 454, 456-57 (8th

 Cir. 2004) (citing Ervin v. Busby, 992 F.2d 147, 150 (8th Cir. 1993) (finding

 that pretrial detainees’ claims are evaluated under Due Process Clause rather

 than Eighth Amendment)).

       Although the Eighth Circuit has not ruled on the amount of protection

 afforded to pretrial detainees under the Fourteenth Amendment Due Process

 clause, pretrial detainees like Brakeall have been afforded at least as much

 protection as under the Eighth Amendment. Hartsfield, 371 F.3d at 457. The

 Eighth Circuit has discussed the difference between the Eighth Amendment

 protection from cruel and unusual punishment and the Fourteenth

 Amendment protection from punishment prior to adjudication of guilt but has

 consistently applied the deliberate indifference standard “to pretrial detainee

 claims that prison officials unconstitutionally ignored a serious medical need or



                                            16
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 17 of 30 PageID #: 2581




 failed to protect the detainee from a serious risk of harm.” Butler v. Fletcher,

 465 F.3d 340, 344 (8th Cir. 2006).

       “Prison conditions may be ‘restrictive and even harsh.’ ” Farmer v.

 Brennan, 511 U.S. 825, 833 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337,

 347 (1981)). “Being violently assaulted in prison is simply not ‘part of the

 penalty that criminal offenders pay for their offenses against society.’ ” Id. at

 834 (quoting Rhodes, 452 U.S. at 347). That is not to say that every injury that

 is caused “at the hands of another” manifests into a constitutional violation. Id.

 “Because being subjected to violent assault is not ‘part of the penalty that

 criminal offenders [must] pay for their offenses,’ ‘[t]he Eighth Amendment

 imposes a duty on the part of prison officials to protect prisoners from violence

 at the hands of other prisoners.’ ” Whitson v. Stone Cnty. Jail, 602 F.3d 920,

 923 (8th Cir. 2010) (quoting Farmer, 511 U.S. at 834 (first quoted material);

 Perkins v. Grimes, 161 F.3d 1127, 1129 (8th Cir. 1998) (second quoted

 material)).

       A failure to protect claim is established when a plaintiff shows “ ‘that the

 prison official was deliberately indifferent to a ‘substantial risk of serious

 harm.’ ” Walls v. Tadman, 762 F.3d 778, 782 (8th Cir. 2014) (quoting Whitson,

 602 F.3d at 923) (internal quotations omitted). To show that there was a

 “substantial risk of serious harm,” the plaintiff must show objectively that the

 inmate is incarcerated under conditions that pose “a substantial risk of serious

 harm.” Id. (internal quotations omitted). Next, the plaintiff must show that the

 “prison official [subjectively] had a sufficiently culpable state of mind.” Id.
                                             17
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 18 of 30 PageID #: 2582




 (internal quotations omitted). “[T]he state of mind is one of deliberate

 indifference to inmate health or safety. An official is deliberately indifferent if he

 or she actually knows of a substantial risk and fails to respond reasonably.” Id.

 (internal quotations omitted).

       Deliberate indifference is more than negligence. Estelle v. Gamble, 429

 U.S. 97, 104 (1976). In Farmer, the court describes deliberate indifference as

 when “the official knows of and disregards an excessive risk to inmate health or

 safety; the official must both be aware of the facts from which the inference

 could be drawn that a substantial risk of serious harm exists, and he must

 also draw the inference.” Farmer, 511 U.S. at 837. “Nor may a prison official

 escape liability for deliberate indifference by showing that, while he was aware

 of an obvious, substantial risk to inmate safety, he did not know that the

 complainant was especially likely to be assaulted by the specific prisoner who

 eventually committed the assault.” Id. at 843. “[I]n order to have a viable

 deliberate indifference claim, a plaintiff is not required to allege and prove that

 the defendant or defendants specifically knew about or anticipated the precise

 source of the harm[.]” Krein v. Norris, 309 F.3d 487, 491-92 (8th Cir. 2002)

 (emphasis omitted) (commenting on the Supreme Court’s holding in Farmer v.

 Brennan). “[A] prison official may be held liable under the Eighth Amendment

 . . . only if he knows that inmates face a substantial risk of serious harm and

 disregards that risk by failing to take reasonable measures to abate it.” Farmer,

 511 U.S. at 848; see also Prater v. Dahm, 89 F.3d 538, 541 (8th Cir. 1996)



                                             18
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 19 of 30 PageID #: 2583




 (“[A]n inmate’s] pleadings must demonstrate that the prison officials failed to

 act reasonably despite knowledge of a substantial risk of serious harm . . . .”).

       In Blair v. Bowersox, the Eighth Circuit explained that the hurdle of

 deliberate indifference is higher than a “should-have-known standard.” 929

 F.3d 981, 987 (8th Cir. 2019) (quoting Letterman v. Does, 789 F.3d 856,

 861-62 (8th Cir. 2015)). The plaintiff must show that the defendant “had been

 exposed to information concerning the risk and thus must have known about

 it.” Id. (internal quotations omitted). Next, the plaintiff must show that the

 defendant “ ‘deliberately disregarded the risk’ ” and the defendant knew his

 conduct was “ ‘inappropriate in light of the risk.’ ” Id. (quoting Letterman, 789

 F.3d at 862). In Blair, the Eighth Circuit ruled that non-specific suspicion

 without evidentiary support is not enough to show that a prison official is

 deliberately indifferent. Blair, 929 F.3d at 988. A plaintiff’s concerns about

 being released to the general population were vague because he said he feared

 that the friends of his enemies would try to attack him did not arise to

 deliberate indifference on the part of the defendants. Davis v. Scott, 94 F.3d

 444, 445-47 (8th Cir. 1996).

       Circumstantial evidence can be used to demonstrate that a prison official

 had knowledge of a substantial risk. Whitson, 602 F.3d at 925. The Eighth

 Circuit held that the plaintiff had shown there was a genuine dispute of

 material fact based on circumstantial evidence when the officers directed the

 female prisoner (plaintiff) to sit in the transport vehicle in the furthest caged

 compartment and a male inmate raped her. Id. at 924-25. The officers played
                                             19
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 20 of 30 PageID #: 2584




 loud music and the other inmates were talking loudly. Id. The court held that

 defendants must prove that “even if this risk appear[ed] obvious, the

 defendants ‘did not know of the underlying facts indicating a sufficiently

 substantial danger and that they were therefore unaware of a danger, or that

 they knew the underlying facts but believed (albeit unsoundly) that the risk to

 which the facts gave rise was insubstantial or nonexistent.’ ” Id. at 926 (holding

 that the district court erred when it relied on the argument that the assailant

 did not have a history of sexual assaults, the defendants had no reason to

 believe that the plaintiff would have been assaulted, and that the plaintiff failed

 to notify defendants of the risk of harm).

       Thus, for Brakeall’s failure to protect claims against Baker, Rotert,

 VanDeraa, and Brown to survive summary judgment he must show a genuine

 dispute of material fact regarding: (1) that his incarceration in East Hall posed

 a substantial risk of serious harm, and (2) that Baker, Rotert, Vanderaa, and

 Brown knew of and disregarded that risk. See Farmer, 511 U.S. at 834.

 Brakeall claims that defendants were aware that he had been assaulted in

 2014 and again in 2016. See Docket 250 at 16-21. Specifically, Brakeall argues

 that after the assault on February 1, 2016, he should have been placed into

 protective custody by defendants and the assailants should have been

 interviewed to determine whether further violence was expected. Id. at 17.

 Brakeall was assaulted again the next day. Docket 40 ¶¶ 97, 100. He asserts

 that “[f]ollowing the brutal assault of February 1, 2016, the defendants were

 required by DOC policy to remove the plaintiff from the cell hall to protective
                                              20
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 21 of 30 PageID #: 2585




 custody in order to investigate the matter. They all chose to refuse to do so.”

 Docket 250 at 20. Brakeall contends this action or failure to act violated his

 Eighth Amendment right to be free from cruel and unusual punishment. 8

       After the February 1, 2016, assault in the card room, the assailants were

 identified and placed in the SHU. Docket 216 ¶ 42. The next day, Brakeall was

 assaulted by George Dominquez. Docket 40 ¶ 100. Although the assailants

 were identified and placed in the SHU after the assault, that does not mean

 that the alleged substantial risk of serious harm has ended. Like in Whitson,

 Brakeall may raise a genuine issue of material fact through circumstantial

 evidence that defendants had knowledge of a substantial risk (Brakeall argues

 that this was gang affiliated) even after the assailants were apprehended, or

 that the abatement measures that were taken were unreasonable, or that the

 officials knew of a substantial risk and were deliberately indifferent.

                                 (a).   Lt. Kurtis Brown

       Brakeall asserts that Brown failed to protect him. Docket 149 at 5.

 Brakeall claims that he spoke to Brown “several times in the December 2015-

 February 2016 time frame about being removed from East Hall because he was

 repeatedly threatened by inmates he did not know, who he believed to be gang



 8 Defendants contend that an inmate has three options if they believe they are
 in danger: (1) stay in current location; (2) refuse housing and go to segregated
 housing (which is a rule violation and the inmate will be written up); or (3)
 request protective custody. Docket 129 ¶ 40. Defendants also allege that the
 SIU conducts an investigation “to determine whether the inmate is in danger.”
 Id. ¶ 42. Defendants’ Operational Memorandum reads: “If staff become aware of
 an inmate’s need for protection, even though not requested, the same
 procedures for requested Protective Custody apply.” Docket 126-1 at 1.
                                              21
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 22 of 30 PageID #: 2586




 affiliated.” Docket 251 ¶ 74. Brown claims he does not remember Brakeall

 giving him notice that he believed this was gang affiliated. Docket 216 ¶¶ 75,

 76. Brown wrote the disciplinary report after he viewed the video of Brakeall

 being assaulted on February 1, 2016. Id. ¶ 80. This was the extent of his

 involvement in the matter. Id. Brakeall alleges that he reminded Brown of the

 2014 assault and that after the February 1, 2016 assault, Brown saw him

 “covered in his own blood and sent [Brakeall] directly back to his original cell

 after returning from the trauma center,” and that “[Brown] apparently

 continued to believe there was no risk of gang violence.” Docket 251 ¶ 76.

 Brakeall claims that Brown “refus[ed] to remove the plaintiff from East hall

 beforehand or after the vicious February 1, 2016 beating and [he failed] to

 properly investigate or document the attack.” Docket 251 ¶ 24. Brakeall claims

 that Brown refused to provide him with protective custody. Docket 251 ¶ 24.

       Here, Brakeall’s allegations that he told Brown that he was being

 threatened and that he believed that these threats were gang affiliated are

 similar to the threats where the Eighth Circuit held that non-specific

 suspicions without evidentiary support or vague fears that enemies would

 attack him were not enough to rise to an official knowing of a substantial risk

 of serious harm and failing to respond reasonably. Blair, 929 F.3d at 988;

 Davis, 94 F.3d at 445. Brakeall has also not raised a genuine issue through

 circumstantial evidence that Brown had knowledge of a substantial risk of

 serious harm and that Brown did not respond reasonably. He merely claims

 that he told Brown about threats that he believed were gang affiliated over a
                                            22
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 23 of 30 PageID #: 2587




 span of two years. Docket 251 ¶ 74. Brown took reasonable action after the

 February 1st assault because he reviewed the video, identified the assailants,

 and took disciplinary action. Docket 216 ¶¶ 42, 79-80. Because the assailants

 were transferred to the disciplinary unit and placed in restrictive housing,

 Brown reasonably believed that Brakeall was no longer in danger. Id.

 Defendants argue that the assault on February 1, 2016, was not gang affiliated

 because the assailants were not members of gangs at the time of the assault

 and were later determined to be members of different gangs. Docket 216

 ¶¶ 91-94. Brakeall has failed to allege a dispute of material fact to show that

 Brown was deliberately indifferent to a substantial risk of serious harm. Thus,

 Brown is entitled to qualified immunity and judgment as a matter of law on

 this issue.

                                 (b).   Major Chad Rotert

       Brakeall asserts a failure to protect claim against Rotert. Docket 149 at

 5. Brakeall claims that Rotert has seen him and heard about him multiple

 times and has “seen numerous kites concerning him.” Docket 251 ¶ 37.

 Defendants contend that the extent of Rotert’s involvement is that he

 supervises the Special Investigations Unit and that Rotert viewed and made a

 copy of the video of the February 1, 2016 assault on Brakeall. Docket 216

 ¶¶ 36, 38, 40. According to defendants, Rotert was not assigned to conduct an

 investigation on the matter because the assailants were “immediately

 identified, and the assault did not appear to rise to the level of a felony assault,

 [so] there was no need for SIU to conduct an investigation.” Docket 216 ¶ 41.
                                             23
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 24 of 30 PageID #: 2588




 Brakeall claims that Rotert was responsible for investigating the February 1st

 assault and taking statements from him, the witnesses, and assailants. Docket

 251 ¶ 40. He also alleges that Rotert failed to refer the crime to the DCI for

 investigation. Id.

       Here, Brakeall’s allegations against Rotert are vague. He asserts that

 Rotert has heard about him and seen him. See Docket 251 ¶ 37. Knowing who

 a particular inmate is and then simply knowing that the inmate has been

 assaulted by reviewing a videotape does not raise a genuine issue of material

 fact that Rotert knew of a substantial risk of serious harm to Brakeall or create

 circumstantial evidence to support such an assertion. Brakeall’s allegations

 against Rotert are sparse and he has not articulated a genuine issue of

 material fact that he told Rotert about fear or threat but merely asserts that

 Rotert knows who he is. Docket 251 ¶ 37. Here, Brakeall’s assertions are even

 less than those articulated by the plaintiffs in Blair and Davis, and in those

 cases the Eighth Circuit found that vague and non-specific threats did not

 arise to deliberate indifference. See Blair, 929 F.3d at 988; Davis, 94 F.3d at

 445. Thus, Rotert is entitled to summary judgment as a matter of law and

 qualified immunity on this issue.

                                 (c).   Lieutenant Ryan VanDeraa

       Brakeall argues that VanDeraa failed to protect him. Docket 149 at 5.

 Brakeall claims that VanDeraa took him to health services after the February

 1, 2016, assault and that he told VanDeraa he wanted charges filed against the

 assailants. Docket 251 ¶ 84. Brakeall also alleges that “VanDeraa also failed to
                                            24
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 25 of 30 PageID #: 2589




 follow the protective custody policy when it was objectively obvious that the

 plaintiff was at severe threat in the facility and he did not remove him from

 East Hall.” Docket 251 ¶ 84. VanDerraa sent an email to other staff members

 after the assault and informed them that Brakeall had been assaulted that

 morning. Docket 216 ¶ 87. VanDeraa claims that his action of walking Brakeall

 to health services and sending an email was the extent of his involvement

 because the assailants had been identified. Docket 216 ¶ 87.

       Brakeall claims that VanDeraa failed to follow the protective custody

 policy because it was objectively obvious that he was threatened after

 VanDeraa walked him to health services. Docket 25 ¶ 84. The timeline is

 unclear as to whether the assailants were already apprehended when

 VanDeraa walked Brakeall to health services, but even if they were not,

 VanDeraa’s actions were reasonable to abate the alleged substantial risk as he

 escorted Brakeall to health services. See Prater, 89 F.3d at 541 (“The duty to

 protect requires only that prison officials ‘take reasonable measures to abate

 substantial risks of serious harm of which the officials are aware.’ ”) (quoting

 Reece v. Groose, 60 F.3d 487, 491 (8th Cir. 1995)). Brakeall has not raised an

 issue of material fact that he continued to be under threat, other than by mere

 words, and that it was an objectively obvious severe threat. Thus, VanDeraa is

 entitled to qualified immunity and summary judgment as a matter of law on

 this issue.




                                            25
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 26 of 30 PageID #: 2590




                                 (d).   Major Steve Baker

       In 2016, Baker was a Major and was responsible for the SIU. Docket 216

 ¶ 69. Brakeall alleges that Baker was aware that he is a “passive, high-risk

 individual who was the subject of decades of harassment. Major Baker was

 responsible for training his staff in adherence to the law and DOC policy.”

 Docket 251 ¶ 69. Baker claims that after he heard that Brakeall had been

 assaulted on February 1, 2016, he requested a copy of the surveillance video

 and did not believe the assault rose to the level of a felony thus needing further

 investigation and that it could be handled through the prison’s disciplinary

 committee. Docket 216 ¶¶ 71, 72.

       Derrick Bieber sent an email to Baker on February 8, 2016 that read

 “Br[akeall] [] seems to be the favorite target lately” and Baker responded and

 said “This sure don’t tell us much.” Docket 244-2. Brakeall claims that “Major

 Baker received a kite from a confidential informant regarding the plaintiff being

 a target, [and] Bieber refused to authorize loss-of-rec showers for the remaining

 weeks of the plaintiff’s parole detainer and left the plaintiff in the same East

 Hall cell for fifteen days following the assaults.” Docket 251 ¶ 42. He claims

 that “nothing was done to investigate the cause of the assaults to or determine

 the likelihood of further violence.” Docket 251 ¶ 71.

       Brakeall’s allegations that Baker received a kite about Brakeall being a

 target and his assertions that Baker never investigated the February 1st

 assault to determine if there would be further violence does not raise a genuine

 issue of material fact that Baker knew of a substantial serious risk. Baker
                                            26
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 27 of 30 PageID #: 2591




 reviewed the video and determined that because the assailants were identified

 it did not warrant further investigation. Docket 216 ¶¶ 71-72. A violation report

 was prepared and the assailants were sanctioned with a fine. Id. ¶ 42.

 Assailants also spent sixty days in the disciplinary unit and a separation order

 was issued between Brakeall and the assailants. Id. The alleged threat towards

 Brakeall was vague. Brakeall claims that Baker allegedly received a kite from a

 confidential informant about Brakeall being a target and Baker’s email

 response of “this sure don’t tell us much” strengthens the holding that the

 alleged threat was too vague without any other supporting evidence to put

 Baker on notice. Thus, Baker is entitled to qualified immunity and judgment as

 a matter of law on this issue.

                            c.    Failure to Investigate

       Brakeall claims that defendants alleged failure to investigate arises to a

 constitutional violation. See Docket 250 at 21. The Eighth Circuit has held that

 inadequate investigation is not sufficient to “state a civil rights claim unless

 there was another recognized constitutional right involved[.]” Andrews v.

 Fowler, 98 F.3d 1069, 1079 (8th Cir. 1996) (quoting Gomez v. Whitney, 757

 F.2d 1005, 1006, n.1 (9th Cir. 1985)). Because Brakeall has not alleged a

 genuine issue of material fact that defendants violated the Eighth Amendment

 by failing to protect him, this court will only analyze whether Brakeall has

 raised a genuine issue of material fact that defendants’ alleged actions

 amounted to a substantive due process violation under the Fourteenth

 Amendment.
                                             27
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 28 of 30 PageID #: 2592




       A cause of action for reckless investigation to show a substantive due

 process violation was recognized in Wilson v. Lawrence Cnty., Mo., 260 F.3d

 946 (8th Cir. 2001). A state official’s actions may violate the substantive due

 process liberty interest when the official’s actions shock the conscience. Wilson,

 260 F.3d at 956. Mere negligence and allegations of gross negligence for failure

 to investigate do not give rise to a constitutional violation. Amrine v. Brooks,

 522 F.3d 823, 833 (8th Cir. 2008) (citing Wilson, 260 F.3d at 956)). “To

 establish a violation of this right by botched investigation, . . . [the plaintiff]

 must show that [defendants] intentionally or recklessly failed to investigate,

 thereby shocking the conscience.” Id. at 834.

       In Wilson, summary judgment based on qualified immunity was denied

 when a twenty-year-old with mental impairments was allegedly coerced by

 officers to confess to a murder―officers allegedly encouraged him when his

 answers were consistent with the murder and threatened him when he was

 inconsistent. Wilson, 260 F.3d at 950. In Moran v. Clarke, summary judgment

 was denied when the police officials used “questionable procedures, of

 pressures placed on officers to incriminate a specific person or corroborate the

 department’s official line, of a hasty condemnation of [plaintiff] and of improper

 consideration of his race” and when the police “purposely ignored” exculpatory

 evidence. 296 F.3d 638, 648 (8th Cir. 2002).

       In Clemmons v. Armontrout, a prisoner was stabbed to death and the

 plaintiff was identified as the perpetrator. 477 F.3d 962, 964 (8th Cir. 2007).

 Another inmate claimed to have seen a different inmate stab the victim but
                                              28
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 29 of 30 PageID #: 2593




 officials chose not to investigate this lead because the witness was not out of

 his cell at the time of the occurrence. Id. at 964. The Eighth Circuit held that

 the official’s action of not investigating or interviewing the “witness” was not

 intentional or reckless because a prison official had an eyewitness

 identification of the real perpetrator. Id. at 966-67. The court considered that

 the plaintiff did not produce evidence that defendants tried to suppress

 exculpatory facts or pressured individuals not to investigate other leads. Id.

 Thus, the court concluded that a reasonable juror could not find that

 defendants were reckless. Id.

       Here, Brakeall claims that he demanded that the February 1st assailants

 be prosecuted for the assault and that defendants did not investigate the

 matter. Docket 250 at 21. Brakeall states: “There were no statements taken

 from the plaintiff or witnesses to determine the cause of the assault or the

 likelihood of further assault.” Id. at 22. Brakeall claims that defendants relied

 on their initial impression that the assault was not worth prosecution. Id.

 Defendants allege that an investigation was not conducted because the

 assailants were “immediately identified, and the assault did not appear to rise

 to the level of a felony assault, there was no need for SIU to conduct an

 investigation.” Docket 216 ¶ 41. Defendants contend that a violation report was

 prepared, the assailants were sanctioned with a fine and sentenced to serve

 sixty days in a disciplinary unit (where they remained until June 13, 2017),

 and there is a separation order between the assailants and Brakeall (“meaning



                                            29
Case 4:16-cv-04057-KES Document 270 Filed 08/27/20 Page 30 of 30 PageID #: 2594




 the inmates will no longer be housed at the same prison facility as Brakeall.”)

 Docket 216 ¶ 42.

       Defendants’ actions do not show to that they “intentionally or recklessly

 failed to investigate, thereby shocking the conscience.” Amrine, 522 F.3d at

 834. Like in Clemmons, Brakeall has not submitted evidence that defendants

 tried to suppress exculpatory facts or pressured individuals not to investigate

 other leads. Clemmons, 477 F.3d at 966-67. Brakeall’s allegations seem more

 aligned to show a mere disagreement on how the aftermath of his assault was

 handled. Disagreement on how things are handled is not the same as engaging

 in coercive interrogation techniques or purposely ignoring exculpatory

 evidence. Brakeall has not alleged a dispute of material fact that defendants

 intentionally or recklessly failed to investigate. Thus, defendants are entitled to

 qualified immunity and judgment as a matter of law on the issue.

       Thus, it is ORDERED:

       1. That Brakeall’s motion for reconsideration (Docket 265) is denied.

       2. That Defendants’ Third Motion for Summary Judgment (Docket 210) is

          granted.

       Dated August 27, 2020.

                                 BY THE COURT:


                                 /s/ Karen E. Schreier
                                 KAREN E. SCHREIER
                                 UNITED STATES DISTRICT JUDGE



                                            30
